Citation Nr: 1421106	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for chronic bicep tendonitis, right shoulder, post operative.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970 and from November 1978 to May 1982.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which, in pertinent part, denied the Veteran's claim for an increased rating for a right shoulder disability.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant claim as well as a claim for service connection for a left shoulder disability in July 2011.  A December 2011 rating decision assigned a 40 percent rating for the instant right shoulder disability.  

By a decision dated in July 2012, the Board denied the Veteran's claim for disability rating in excess of 40 percent for chronic right shoulder bicep tendonitis.  The Veteran appealed the Board's July 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to an increased rating.  In a November 2013 Order, the Court endorsed the JMR and vacated the July 2012 Board decision.  The Veteran's claim now returns to the Board for compliance with the instructions in the November 2012 Court-adopted JMR.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.
REMAND

In this case, the parties to the JMR found that the failed to adequately address whether the VA examinations properly assessed functional limitation due to pain.  Additionally, the JMR noted that the Board failed to address whether the "residual complete tears of the supraspinatus and infraspinatus tendons" found during the October 2011 VA examination were part of his service-connected right shoulder disability, and, if so, whether the symptoms associated with those tears were contemplated as part of the Veteran's current disability rating.  

The Board notes that when assessing a veteran's level of disability, the examiner must 'express an opinion on whether pain could significantly limit functional ability during flare-ups.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id.  In Mitchell v. Shinseki, the United States Court of Appeals for Veterans Claims reinforced the principle that: [when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.  25 Vet. App. 32, 44 (2011).

Consistent with the JMR, the Board is of the opinion that in conjunction with the VA examination, a medical opinion should be sought in order to comply with Mitchell and Deluca.  38 U.S.C.A. § 5103A(d)(1) (West 2002).

As it has been more than two years since the Veteran last underwent a VA examination for a right shoulder, and there seems to be additional development would aid in the development of the claim, the Board finds another VA examination is necessary to determine the current severity of the Veteran's right shoulder disability.

	


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to submit or identify any additional evidence relevant to his increased rating claim to include any outstanding VA or private treatment records for his right shoulder disability.  Appropriate steps should be taken to obtain any identified records.

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folders should be referred to an appropriate VA examiner for a VA examination.  The claims folder and pertinent treatment records on the virtual VA system must be made available to the examiner, and the examiner must indicate review of these items in the examination report.  All studies deemed appropriate should be performed and all findings should be set forth in detail.

The examiner should indicate all diagnoses related to the Veteran's right shoulder, specifically indicating which are related to his service-connected chronic right shoulder bicep tendonitis, post operative.

The examiner should also comment on the degree of disability of the right shoulder due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)

If the examiner determines that he cannot provide the requested information without resorting to speculation, the examiner must explain why he was unable to do so.

3.  Thereafter, and following any additional development deemed warranted, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided an SSOC and given an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

